DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 21 April 2022.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-5 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Minoru Kurose (Reg. No. 77,582) on 28 April 2022.

In the claims, the Examiner’s Amendment is as follows:

Claim 1 has been amended as follows:

1. (Currently Amended) An electronic device of a lighting system mounted to a ceiling of a toilet booth comprising:
a detection unit configured to detect movement of a person within the toilet booth; wherein when the movement of the person is detected, the lighting system emits light toward the person; and
a control unit configured to, in a case where the detection unit detects a first movement of the person, control an operation unit of the lighting system such that the operation unit is changed from a first state, of not emitting light, to a second state, of emitting light, and maintains the second state for a first predetermined period, wherein,
in a case where the detection unit detects a second movement of the person for maintaining the operation unit in the second state, in a predetermined detection period spanning from before an end time of the first predetermined period until after the end time, the control unit controls the operation unit such that the operation unit maintains the second state until an end of a second predetermined period changed from the first predetermined period and directly lasting based on a time aspect of the second movement of the person,
in a case where the first predetermined period ends and the operation unit is changed from the second state to the first state, the control unit determines whether a third predetermined period has elapsed, and
in a case where the detection unit detects the second movement during the third predetermined period, the first state is changed to the second state and the second state is maintained for the second predetermined period.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “in a case where the detection unit detects a second movement of the person for maintaining the operation unit in the second state, in a predetermined detection period spanning from before an end time of the first predetermined period until after the end time, the control unit controls the operation unit such that the operation unit maintains the second state until an end of a second predetermined period changed from the first predetermined period and directly lasting based on a time aspect of the second movement of the person”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Steiner et al. US Patent Application Publication No. 2020/0170096 teaches control system with occupancy sensing.

2.	Witzgall US Patent Application Publication No. 2016/0286630 teaches automated and pre-configured set up of light scenes.

3.	Kanemitsu et al. US Patent Application Publication No. 2013/0310712 teaches sleep evaluation device and display method for sleep evaluation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 2, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633